        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 1 of 16




 1 COZEN O’CONNOR
   Valerie D. Rojas, State Bar No. 180041
 2 vrojas@cozen.com
 3 Angel Marti, III, State Bar No. 305300
   amarti@cozen.com
 4 601 S. Figueroa Street, Suite 3700
 5 Los Angeles, CA 90017
   Telephone: 213.892.7900
 6 Facsimile: 213.892.7999
 7
 8 Attorney for SCOTTSDALE INSURANCE COMPANY
 9
                               UNITED STATES DISTRICT COURT
10
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
                                                     Case No.: 4:20-cv-02950-CBR
13 STEM, INC.,
14           Plaintiff,                              DEFENDANT SCOTTSDALE
                                                     INSURANCE COMPANY’S
15           v.                                      EXHIBIT LIST

16 SCOTTSDALE INSURANCE                              Pre-Trial Conference:    04/27/21
   COMPANY, an Ohio corporation; and                 Trial Date:              06/14/21
17 DOES 1 through 20, inclusive,
18                      Defendants.

19
20
             Pursuant to Rule 26(a) (3) of the Federal Rules of Civil Procedure, Scottsdale
21
     Insurance Company (“Defendant”) by and through their attorneys of record, hereby
22
     submit the following list of trial exhibits that may be used at trial in this matter
23    EXHIBIT                         DESCRIPTION                            SPONSORING
        NO.                                                                    WITNESS
24
25      1. *        Scottsdale "Business and Management                 Michael Zartman,
                                                                        Aaron Klass, Tanya
26                  Indemnity" Policy No. EKS3113947, in effect
                                                                        Bryan, Paul Tomasi
27                  from October 27, 2013 to October 27, 2014
28
                                                 1
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 2 of 16



      EXHIBIT                        DESCRIPTION                         SPONSORING
 1      NO.                                                                WITNESS
 2
        2.          Scottsdale "Business and Management               Michael Zartman,
 3                                                                    Aaron Klass, Tanya
                    Indemnity" Policy No. EKS3202928, in effect
                                                                      Bryan, Paul Tomasi
 4
                    from October 27, 2016 to October 27, 2017
 5
 6
        3.          Reineccius Employment Agreement dated March       Brian Thompson,
 7                                                                    Stacey Reineccius,
                    17, 2009
                                                                      David Buzby, Zeb
 8
                                                                      Rice
 9
10      4.                                                            Brian Thompson,
                    Restricted Stock Purchase Agreement dated         Stacey Reineccius,
11
                                                                      David Buzby, Zeb
                    March 17, 2009
12                                                                    Rice
13
        5.                                                          Brian Thompson,
14                  Reineccius Employment Agreement dated April 14, Stacey Reineccius,
                                                                    David Buzby, Zeb
15                  2010
                                                                    Rice
16
        6.                                                            Brian Thompson,
17                                                                    Stacey Reineccius,
18                  Letter to Buzby RE Board Member                   David Buzby, Zeb
                                                                      Rice
19
20      7.                                                          Brian Thompson,
                    Restricted Stock Purchase Agreement dated April Stacey Reineccius,
21                                                                  David Buzby, Zeb
                    21, 2010
22                                                                  Rice
23      8.                                                            Brian Thompson,
24                  Rice email in which he advises Stem of problems   Stacey Reineccius,
                                                                      David Buzby, Zeb
25                  with Reinccius
                                                                      Rice
26
27
28
                                                2
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 3 of 16



      EXHIBIT                        DESCRIPTION                       SPONSORING
 1      NO.                                                              WITNESS
 2
        9.                                                        Brian Thompson,
 3                  Board Minutes re Reineccius Termination dated Stacey Reineccius,
                                                                  David Buzby, Zeb
 4                  September 20 and 22, 2010
                                                                  Rice
 5
        10.                                                Brian Thompson,
 6
                                                           Stacey Reineccius,
 7                  Letter from Thompson to Reinceccius RE David Buzby, Zeb
                                                           Rice,     Michael
 8                  termination
                                                           Zartman,    Aaron
 9                                                         Klass
10      11.                                                   Brian Thompson,
11                                                            Stacey Reineccius,
                    Letter from Powergetics to Reinceccius RE David Buzby, Zeb
12
                                                              Rice,     Michael
                    repurchase of shares
13                                                            Zartman,    Aaron
                                                              Klass
14
15      12.                                                         Brian Thompson,
                                                                    Stacey Reineccius,
16                  Chart RE "SR resolution" needed                 David Buzby, Zeb
17                                                                  Rice
18      13.                                                       Brian Thompson,
19                  Letter from Powergetics to Shareholders dated Stacey Reineccius,
                                                                  David Buzby, Zeb
20                  October 28, 2010
                                                                  Rice
21
        14.                                                          Brian Thompson,
22                                                                   Stacey Reineccius,
                    Letter from Powergetics/Wilson Sonsini to David Buzby, Zeb
23
                    Reineccius/Grimm RE return of property and repay Rice,     Michael
24                                                                   Zartman,    Aaron
                    loans                                            Klass,    Richard
25
                                                                     Grimm
26
27
28
                                                3
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 4 of 16



      EXHIBIT                         DESCRIPTION                      SPONSORING
 1      NO.                                                              WITNESS
 2
        15.                                                        Brian Thompson,
 3                                                                 Stacey Reineccius,
                                                                   David Buzby, Zeb
 4                  Letter from Richard Grimm to Powergetics, Inc.
                                                                   Rice,     Michael
 5                  dated November 17, 2010                        Zartman,    Aaron
                                                                   Klass,    Richard
 6
                                                                   Grimm
 7
        16.                                                         Brian Thompson,
 8
                    Letter from Baudler to Grimm dated November 22, Stacey Reineccius,
 9                                                                  David       Buzby,
                    2010
                                                                    Richard Grimm
10
11      17.                                                       Brian Thompson,
                    Letter   from   Stem/Wilson   to   Grimm with Stacey Reineccius,
12
                    Documents requested in 11/17/10 letter except David Buzby, Zeb
13                                                                Rice,     Richard
                    personnel file and payroll records.           Grimm
14
15      18.                                                        Brian Thompson,
                                                                   Stacey Reineccius,
16                                                                 David Buzby, Zeb
                    Letter from Stacy Reineccius to Brian Thompson
17                                                                 Rice,     Michael
                    dated January 19, 2011                         Zartman,    Aaron
18                                                                 Klass,    Richard
19                                                                 Grimm
20      19.                                                         Brian Thompson,
21                                                                  Stacey Reineccius,
                                                                    David Buzby, Zeb
22                                                                  Rice,     Michael
                    Demand for Arbitration dated February 8, 2011
23                                                                  Zartman,    Aaron
                                                                    Klass,    Richard
24                                                                  Grimm
25
26
27
28
                                                  4
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 5 of 16



      EXHIBIT                        DESCRIPTION                         SPONSORING
 1      NO.                                                                WITNESS
 2
        20.                                                           Brian Thompson,
 3                                                                    Stacey Reineccius,
                    Stem Board Minutes dated February 17, 2011        David Buzby, Zeb
 4
                                                                      Rice,     Richard
 5                                                                    Grimm
 6
        21.                                                           Brian Thompson,
 7                                                                    Stacey Reineccius,
                    Stem Board Minutes dated March 7, 2011            David Buzby, Zeb
 8
                                                                      Rice,     Richard
 9                                                                    Grimm
10      22.                                                         Brian Thompson,
11                                                                  Stacey Reineccius,
                                                                    David Buzby, Zeb
12                  Arbitration Statement of Claims dated March 14, Rice,      Michael
13                                                                  Zartman,    Aaron
                    2011
                                                                    Klass,     Richard
14
                                                                    Grimm,     Gregory
15                                                                  Klingsporn
16      23.                                                           Brian Thompson,
17                                                                    Stacey Reineccius,
                                                                      David Buzby, Zeb
18                                                                    Rice,      Michael
19                  Settlement Agreement dated March 28, 2011         Zartman,    Aaron
                                                                      Klass,     Richard
20
                                                                      Grimm and Gregory
21                                                                    Klingsporn
22      24.         Email from Woodruff-Sawyer/Wade Pederson RE Brian Thompson,
23                                                                       David Buzby, Wade
                    "new insurer not looking to cover future litigationi
                                                                         Pederson
24                  related to known circumstances."
25      25.                                                           Brian Thompson,
                    Emails between Thompson and Ted Glauthier RE
26                                                                    David Buzby, Wade
                    Application and Reinceccius                       Pederson
27
28
                                                  5
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 6 of 16



      EXHIBIT                          DESCRIPTION                        SPONSORING
 1      NO.                                                                 WITNESS
 2
        26.         Email from Ted Glauthier to Pederson/Woodruff Brian Thompson,
 3                                                                  David Buzby, Wade
                    and Thompson/Stem RE application and leaving it
                                                                    Pederson
 4
                    you whether situation with former "employee"
 5
                    qualifies and claims no litigation.
 6
        27.         Stem Board Minutes appointing Zeb Rice to Board
 7
        28.                                                            Michael Zartman,
 8
                    2011 Application - Unsigned                        Aaron Klass, Tanya
 9                                                                     Bryan, Paul Tomasi
10      29.         Email from Ted Glauthier to Pederson/Woodruff Brian Thompson,
11                                                                      David Buzby, Wade
                    RE application and setting a call to discuss issues
                                                                        Pederson
12
                    they spoke about in response to question IV on the
13
                    application
14
        30.                                                        Tanya Bryan, Paul
15                  Underwriting Worksheet dated September 8, 2011 Tomasi

16      31.                                                            Brian Thompson,
17                  Email from Thompson dated September 8, 2011        Wade Pederson
18      32.                                                            Michael Zartman,
19                                                                     Aaron Klass, Tanya
                    Stem's 2011 Application for Scottsdale Insurance   Bryan, Paul Tomasi,
20                                                                     Brian Thompson,
21                                                                     David Buzby
22      33.                                                            Michael Zartman,
                    Email from Freund to Bryan dated September 13,
23                                                                     Aaron Klass, Tanya
                    2011                                               Bryan, Paul Tomasi
24
25      34.                                                 Michael Zartman,
                                                            Aaron Klass, Tanya
26                  Email to Scottsdale with September 2011 Bryan, Paul Tomasi,
27                                                          Wade      Pederson,
                    Application
                                                            Brian Thompson,
28                                                          David Buzby
                                            6
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 7 of 16



      EXHIBIT                         DESCRIPTION                           SPONSORING
 1      NO.                                                                   WITNESS
 2
        35.                                                              Michael Zartman,
 3                                                                       Aaron Klass, Tanya
                                                                         Bryan, Paul Tomasi,
 4                  The Scottsdale 2011-2012 Policy                      Brian Thompson,
 5                                                                       David Buzby, Zeb
                                                                         Rice
 6
 7      36.                                                              Michael Zartman,
                                                                         Aaron Klass, Brian
 8                  October 2012 Stem Board Meeting Materials            Thompson, David
 9                                                                       Buzby, Zeb Rice
10      37.                                                              Brian Thompson,
                    Email Chain with Thompson, Buzby, Rice, and
11                                                                       David Buzby, Zeb
                    Khan                                                 Rice
12
13      38.         Emails between Khan and Brenner/Moran RE David Buzby, Zeb
                                                             Rice
14                  Reineccius' shares
15      39.         Email between Rice and Weiss/Angeleno Group David Buzby, Zeb
                                                                Rice
16                  RE termination of Khan
17      40.                                                              David Buzby, Zeb
                    Letter to Shareholders re Series B Financing dated
                                                                         Rice,        John
18                  December 16, 2013                                    Carrington
19
        41.                                                              David Buzby, Zeb
20                  Stockholder Information Sheet re Series B
                                                                         Rice,        John
21                  Financing dated December 16, 2013                    Carrington
22      42.                                                       Michael Zartman,
23                                                                Aaron       Klass,
                    Letter from Richard Grimm to Stem, Inc. dated Richard    Grimm,
24                                                                David Buzby, Zeb
                    December 31, 2013
25                                                                Rice,         John
                                                                  Carrington
26
27
28
                                                  7
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 8 of 16



      EXHIBIT                          DESCRIPTION                       SPONSORING
 1      NO.                                                                WITNESS
 2
        43.                                                           David Buzby, Zeb
 3                  Complaint in the action entitled Richard Grimm v. Rice,          John
                                                                      Carrington, Michael
 4                  Stem, Inc., filed on February 5, 2014 (the Zartman,            Aaron
 5                  "Delaware Lawsuit")                               Klass,      Richard
                                                                      Grimm,
 6
 7      44.                                                           David Buzby, Zeb
                                                                      Rice,          John
 8                  Master in Chancery's "Final Report" dated October
                                                                      Carrington, Michael
 9                  13, 2014                                          Zartman,     Aaron
                                                                      Klass,
10
11      45.                                                          Michael Zartman,
                    Email from Woodruff Sawyer to Scottsdale dated
                                                                     Aaron Klass, Wade
12                  October 17, 2014                                 Pederson
13
        46.         Letter from Michael Walder of Freedom Specialty Michael Zartman,
14                                                                   Aaron Klass
                    to Joe Matamoros of Stem, Inc. dated January 23,
15
                    2015
16
        47.                                                          David Buzby, Zeb
17                                                                   Rice,          John
18                  Secured Promissory Note signed by Carrington     Carrington, Michael
                                                                     Zartman
19
20      48.                                                          David Buzby, Zeb
                                                                     Rice,          John
21                  Security Agreement signed by Carrington          Carrington, Michael
22                                                                   Zartman
23      49.                                                          David Buzby, Zeb
24                                                                   Rice,          John
                    Stock Warrant signed by Carrington               Carrington, Michael
25                                                                   Zartman
26
27
28
                                                8
     LEGAL\51874524\1
        Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 9 of 16



      EXHIBIT                         DESCRIPTION                            SPONSORING
 1      NO.                                                                    WITNESS
 2
        50.                                                               David Buzby, Zeb
 3                                                                        Rice,          John
                    Security Agreement signed by Buzby                    Carrington, Michael
 4
                                                                          Zartman
 5
        51.                                                               David Buzby, Zeb
 6
                                                                          Rice,          John
 7                  Stock Warrant Signed by Buzby                         Carrington, Michael
                                                                          Zartman
 8
 9      52.                                                          David Buzby, Zeb
                                                                     Rice,          John
10                  Complaint in the Underlying Shareholder Lawsuit,
                                                                     Carrington, Michael
11                  filed on May 12, 2017                            Zartman,     Aaron
                                                                     Klass
12
13      53.         Email from ABD Insurance to Scottsdale dated Michael Zartman,
                                                                 Aaron Klass
14                  June 2, 2017 re tender
15      54.                                                               Michael Zartman,
                    Claim Notes from Scottsdale Claim File                Aaron Klass
16
17      55.                                                               Michael Zartman,
                    Letter from Aaron Klass to Bill Bush dated July 27,
                                                                          Aaron Klass, Bill
18                  2017 re denial                                        Bush
19
        56.                                                             Michael Zartman,
20
                    August, 2017 Letter from Scottsdale/Klass re denial Aaron Klass, Bill
21                                                                      Bush
22      57.                                                               David Buzby, Zeb
                    Email from Angeleno's attorney RE coverage for
23                                                                        Rice,        John
                    Angeleno                                              Carrington,
24
25      58.                                                               David Buzby, Zeb
                                                                          Rice,          John
26                                                                        Carrington, Michael
                    Petition to Compel Arbitration
27                                                                        Zartman,     Aaron
                                                                          Klass
28
                                                  9
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 10 of 16



      EXHIBIT                         DESCRIPTION                            SPONSORING
 1      NO.                                                                    WITNESS
 2
        59.                                                        David Buzby, Zeb
 3                                                                 Rice,          John
                    Declaration of McCarthy with 2009 and 2010 RSA
                                                                   Carrington, Michael
 4
                    with Reineccius                                Zartman,     Aaron
 5                                                                 Klass,
 6
        60.                                                               David Buzby, Zeb
 7                                                                        Rice,          John
                    Declaration of Covington                              Carrington, Michael
 8
                                                                          Zartman,     Aaron
 9                                                                        Klass,
10      61.                                                               David Buzby, Zeb
                    Opposition to Petition to Compel Arbitration, filed
11                                                                        Rice,        John
                    on November 17, 2017                                  Carrington,
12
13      62.                                                               David Buzby, Zeb
                                                                          Rice,          John
14                                                                        Carrington, Michael
                    Order Compelling Arbitration and Staying Case
15                                                                        Zartman,     Aaron
                                                                          Klass
16
17      63.                                                               David Buzby, Zeb
                    Arbitration Response of Carrington and Buzby
                                                                          Rice,        John
18                  dated August 17, 2018                                 Carrington,
19
        64.         Email from Jim Gross to Bill Bush dated January Bill Bush,          David
20                                                                  Buzby
                    18, 2019
21
        65.                                                               Bill Bush, David
22                                                                        Buzby,         John
                    Share Valuation Report dated January 31, 2019
23                                                                        Carrington, Zeb Rice
24      66.                                                               Michael Zartman,
25                                                                        Aaron Klass, Zeb
                    AAA MSJ by Rice and Angeleno Group                    Rice, David Buzby,
26                                                                        John Carrington, Zeb
27                                                                        Rice
28
                                                  10
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 11 of 16



      EXHIBIT                        DESCRIPTION                        SPONSORING
 1      NO.                                                               WITNESS
 2
        67.                                                          Michael Zartman,
 3                                                                   Aaron Klass, David
                                                                     Buzby,        John
 4                  Berlin Settlement Agreement dated August 7, 2019 Carrington,    Zeb
 5                                                                   Rice,       Stacey
                                                                     Reineccius
 6
 7      68.                                                        Michael Zartman,
                                                                   Aaron Klass, David
 8
                    Berlin Stock Repurchase Agreement dated August Buzby,        John
 9                                                                 Carrington,    Zeb
                    7, 2019
                                                                   Rice,       Stacey
10
                                                                   Reineccius
11
        69.                                                         Michael Zartman,
12
                                                                    Aaron Klass, Stacey
                    Reineccius Settlement Agreement dated August 7,
13                                                                  Reineccius, David
                    2019                                            Buzby, Zeb Rice,
14
                                                                    John Carrington
15
        70.                                                     Michael Zartman,
16                                                              Aaron Klass, Stacey
                    Reineccius Stock Repurchase Agreement dated
17                                                              Reineccius, David
                    August 7, 2019                              Buzby, Zeb Rice,
18                                                              John Carrington
19
        71.                                                          Michael Zartman,
20                                                                   Aaron Klass, Stacey
                    Stem Wire to Brenda Berlin dated August 26, 2019
21                                                                   Reineccius, David
                    for $200,000                                     Buzby, Zeb Rice,
22                                                                   John Carrington
23
        72.                                                        Stacey Reineccius,
24                  Stem Wire to Stacy Reineccius dated August 26, David Buzby, Zeb
25                                                                 Rice,        John
                    2019 for $1,500,000
                                                                   Carrington,
26
27
28
                                               11
     LEGAL\51874524\1
         Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 12 of 16



         EXHIBIT                     DESCRIPTION                            SPONSORING
 1         NO.                                                                WITNESS
 2
          73.                                                    David Buzby, Zeb
 3                                                               Rice,          John
                    First Amended Complaint in the Underlying
                                                                 Carrington, Michael
 4
                    Shareholder Lawsuit, dated December 13, 2019 Zartman,     Aaron
 5                                                               Klass
 6
          74.                                                           David Buzby, Zeb
                    Angeleno Invoice to Stem dated January 24, 2020 -
 7                                                                      Rice,        John
                    REDACTED                                            Carrington
 8
 9        75.                                                           David Buzby, Zeb
                    Stem Wire Transfer to Angeleno Group dated
                                                                        Rice,        John
10                  February 3, 2020 for $631,591.41 - REDACTED         Carrington
11
          82.1                                                    David Buzby, Zeb
12                                                                Rice,          John
                    Stem's Production of documents on January 28,
13                                                                Carrington, Michael
                    2021 – Documents from Underlying Action       Zartman,     Aaron
14                                                                Klass
15
          83.                                                           David Buzby, Zeb
16                  Stem’s Responses to Scottsdale’s Interrogatories,
                                                                        Rice,        John
17                  Set 1, dated November 4, 2020                       Carrington
18        84.                                                           David Buzby, Zeb
19                                                                      Rice,          John
                    Email from Grimm to McCarthy                        Carrington, Richard
20                                                                      Grimm
21
          85.                                                           David Buzby, Zeb
22                                                                      Rice,          John
23                  Email from Gaskin to Zeb Rice Re resignation        Carrington, Michael
                                                                        Zartman,     Aaron
24                                                                      Klass
25
26
27   1
      The parties pre-marked exhibits prior to depositions. The gap in Scottsdale’s
   numbering is due to the fact that it will not be introducing the exhibits at trial that were
28
   assigned the numbers that are missing on this list.
                                                12
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 13 of 16



      EXHIBIT                         DESCRIPTION                          SPONSORING
 1      NO.                                                                  WITNESS
 2
       88.                                                          David Buzby, Zeb
 3                                                                  Rice,          John
                    Email from Reineccius to Thompson Re his Carrington, Stacey
 4
                    retention of counsel, Stem's assertions are not Reineccius, Michael
 5                                                                  Zartman,     Aaron
                    factual and termination                         Klass,      Richard
 6
                                                                    Grimm
 7
        89.                                                    David Buzby, Zeb
 8                  Email from Thompson to Reineccius about Rice,             John
 9                  postponing Board meeting so Reineccius can Carrington, Stacey
                                                               Reineccius, Richard
10                  consider settlement offer                  Grimm
11
       90.                                                            David Buzby, Zeb
12
                    Letter from Reineccius to Buzby threatening legal Rice,          John
13                                                                    Carrington, Michael
                    action if they "further falsehoods" about him, Zartman,        Aaron
14
                    resignation and settlement offer inadequate.      Klass,      Richard
15                                                                    Grimm
16     91.                                                               David Buzby, Zeb
17                  Letter from Reineccius to Thompson threatening Rice,                John
                                                                         Carrington, Michael
18                  legal action if they "further falsehoods" about him, Zartman,     Aaron
19                  resignation and settlement offer inadequate.         Klass,      Richard
                                                                         Grimm
20
21      92.                                                           David Buzby, Zeb
                    Email from Reineccius to Thompson, Buzby with
                                                                      Rice,          John
22                  letters threatening legal action if they "further Carrington, Michael
23                                                                    Zartman,     Aaron
                    falsehoods" about him, resignation and settlement
                                                                      Klass,      Richard
24                  offer inadequate.                                 Grimm
25
26
27
28
                                                 13
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 14 of 16



      EXHIBIT                          DESCRIPTION                      SPONSORING
 1      NO.                                                               WITNESS
 2
        93.                                                    David Buzby, Zeb
 3                                                             Rice,          John
                    Email from Thompson to Reineccius material Carrington, Michael
 4
                                                               Zartman,     Aaron
                    misrepresentation and need to investigate
 5                                                             Klass,      Richard
                                                               Grimm
 6
 7     95.                                                           David Buzby, Zeb
                                                                     Rice,          John
 8
                                                                     Carrington, Michael
 9                  Email from Thompson to Reineccius re termination Zartman,     Aaron
                                                                     Klass,      Richard
10                  and demand
                                                                     Grimm,      Michael
11                                                                   Zartman,     Aaron
                                                                     Klass
12
13      96.         Scottsdale’s Management Liability and Specialty Michael Zartman,
                                                                    Aaron Klass
14                  Best Claim Practices (SCOTTSDALE 1290-1307)
15      97.                                                     Michael Zartman,
                                                                Aaron Klass, David
16
                                                                Buzby,         John
                    Third Amended Complaint filed in Underlying
17                                                              Carrington,     Zeb
                    Action                                      Rice,       Richard
18
                                                                Grimm,      Gregory
19                                                              Klingsporn
20
        100.                                                        Michael Zartman,
21                  Scottsdale’s claim file                         Aaron Klass
22      101.                                                        Michael Zartman,
23                  Scottsdale’s underwriting file                  Aaron Klass, Tanya
                                                                    Bryan, Paul Tomasi
24
25     102.                                                         Michael Zartman,
                    Scottsdale 2014-2015 Policy                     Aaron Klass, Tanya
26                                                                  Bryan, Paul Tomasi
27
28
                                                     14
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 15 of 16



      EXHIBIT                        DESCRIPTION                     SPONSORING
 1      NO.                                                            WITNESS
 2
        103.                                                      Michael Zartman,
 3                  Scottsdale 2015-2016 Policy                   Aaron Klass, Tanya
                                                                  Bryan, Paul Tomasi
 4
 5     104.                                                       Michael Zartman,
                    Scottsdale 2016-2017 Policy                   Aaron Klass, Tanya
 6
                                                                  Bryan, Paul Tomasi
 7
       105.         Expert Report of Robert A. Taylor             Robert Taylor
 8
 9     106.         Expert Report of Brand Cooper                 Brand Cooper
10     107.                                                       Jim Schratz
                    Expert Report of Jim Schratz
11
       108.         Expert Reports of Larry Goanos                Larry Goanos
12
13
14
15 DATED: April __, 2021                    COZEN O’CONNOR

16
17                                          By: /s/Valerie D. Rojas
                                                Valerie D. Rojas
18                                              Angel Marti, III
19                                              Attorneys for Defendant SCOTTSDALE
                                                INSURANCE COMPANY
20
21
22
23
24
25
26
27
28
                                                   15
     LEGAL\51874524\1
       Case 3:20-cv-02950-CRB Document 47 Filed 04/22/21 Page 16 of 16




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          16
     LEGAL\51874524\1
